Shaw, C. J.
The note in suit was given in consideration for the deed actually given and accepted by the grantee. The attempt now is to show by paroi .evidence that the agreement was to convey more land than the deed conveyed, which is repugnant to the deed, and inadmissible. If there was a fraudulent misrepresentation, that his land was more than it really was and embraced the whole surface on which a certain building stood, which representation was wilfully false, and the defendant acted upon it to his damage, a separate action will lie. Brown v. Castles, 11 Cush. 349, and cases there cited.

Exceptions overruled.